HAYNSWORTH, Senior Circuit Judge,
concurring:
I think that consideration of the second Chevron factor leads to a conclusion that that factor is essentially neutral. I agree that a non-retroactive application of the new rule of Oman should not greatly offend any important policy of the Commonwealth of Virginia, but I cannot conclude that it furthers the policy enunciated in Oman.
Nevertheless, consideration of the first and third factors weigh so heavily against retroactive application that I fully concur in the result.